PER CURIAM.
David Henry Johnston seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. Johnston v. West Virginia, No. CA-01-283-5 (S.D.W.Va. Jan. 30, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *129and argument would not aid the decisional process.

DISMISSED.